United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 17, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                              No. 06-10739
                          Conference Calendar


HERIBERTO OSUNA-MOLINA,

                                      Petitioner-Appellant,

versus

UNITED STATES OF AMERICA,

                                      Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                       USDC No. 1:06-CV-26
                      --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     Heriberto Osuna-Molina, federal prisoner # 02722-051,

appeals from the denial of his 28 U.S.C. § 2241 petition, in

which he sought admission to the residential drug abuse program

(RDAP) at FCI, Big Spring.    Osuna-Molina argues that he was

deprived of due process when he was denied entry into the RDAP at

Big Spring pursuant to Program Statement 5331.01.    He contends

that it was unfair for officials to deny him treatment and

placement into the RDAP and that officials at Big Spring should

be required to accept the recommendation of the Bureau of

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 06-10739
                                   -2-

Prisons’s (BOP) drug specialist in Fort Worth that he be admitted

into the RDAP.   According to Osuna-Molina, he merely sought

treatment, not early release from prison.       He further contends

that the district court erred by not allowing him to amend his

pleadings before dismissing the case.

     The determination that Osuna-Molina was ineligible for the

RDAP was within the BOP’s discretion.        See Rublee v. Fleming,

160 F.3d 213, 215 (5th Cir. 1998).     Osuna-Molina has not

demonstrated a protected constitutional interest in admission to

the RDAP.   See id. at 217.    Finally, Osuna-Molina pleaded his

best case; the district court need not have allowed him to amend

his § 2241 petition.   See Jacquez v. Procunier, 801 F.2d 789, 793

(5th Cir. 1986).

     AFFIRMED.